Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].

Exhibit 10.3


MEMORANDUM OF AGREEMENT


BETWEEN


THE BOEING COMPANY
Boeing Commercial Airplanes


AND


SPIRIT AEROSYSTEMS, INC.  


737 / 747 / 767 / 777 PRICING AGREEMENT THROUGH 2015
This Memorandum of Agreement (“Agreement”) is entered into as of the Effective
Date (as defined below), by and between The Boeing Company, a Delaware
corporation, acting through its Boeing Commercial Airplane business organization
(“Boeing”) and Spirit AeroSystems Inc., a Delaware corporation, with its
principal office in Wichita, Kansas (“Spirit”). Boeing and Spirit are referred
to herein collectively as the “Parties” or individually as a “Party.”
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Sustaining Contract (as defined below).
RECITALS
A.
WHEREAS, Boeing and Spirit are party to the Special Business Provisions (“SBP”)
MS-65530-0016, dated June 16, 2005; and other documents incorporated therein by
reference, including the General Terms Agreement (“GTA”) BCA-65530-0016, and
amendments and attachments to such agreements (collectively the “Sustaining
Contract”);

B.
WHEREAS, the Parties wish to establish pricing as referenced In SBP Section 4.1
for the time period set forth in this Agreement for the Products set forth on
SBP Attachment 1 (the “Recurring Products”) that Spirit currently supplies to
Boeing in support of current Program Airplanes covered under the Sustaining
Contract, based upon the provisions of the Sustaining Contract and this
Agreement;

C.
WHEREAS, the Parties wish to establish a mechanism to work together to implement
cost reduction ideas; and

D.
WHEREAS, the Parties desire to implement a production rate of 47 airplanes per
month (“APM”) for the 737 Program.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, other good and valuable consideration, and subject to the conditions
and covenants contained herein, the Parties agree as follows:
Article 1.
PRICING FOR RECURRING PRODUCTS

1.
Pricing Period. The Unit Billing Prices as agreed to in this Agreement shall be
effective as of April 1, 2014 through December 31, 2015 (the “Pricing Period”).

2.
Recurring Price. For purposes of Section 4.0 (Pricing) of the SBP, during the
Pricing Period the Unit Billing Prices for Recurring Products shall be
calculated as follows. The Parties will follow the process set forth in SBP
Attachment 20 to generate the Unit Billing Prices using the Base Prices (as set
forth in the SBP Attachment 1 that are in place as of the Effective Date) for
Recurring Products, which shall be adjusted using the [*****], and which shall
remain subject to adjustment pursuant to SBP Sections 6 and 7 (but not SBP
Section 7.6). For purposes of calculating the Unit Billing





--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].

Prices, the Parties will use the percentages [*****]; provided, however, that
during the Pricing Period, the QBD reduction applied to Attachment 1 Base Prices
shall be [*****]. Period 9 will be from [*****]. For purposes of the [*****],
beginning with Period 10 on [*****] and each new Period will use [*****].
3.
Retroactive Adjustment. Upon execution of this Agreement, the Parties agree to
waive any retroactive debits or credits that would be due to either party either
under SBP Section 4.1.1 (Interim Extension Pricing) or under Spirit Letter
052013-2013-0011-JDR and any related correspondence as a result of the Unit
Billing Prices established in accordance with this Agreement, for payments made
to Spirit, or Invoices received by Boeing, from June 1, 2013 through March 31,
2014. Any invoices on or after the Effective Date shall be at the Unit Billing
Prices set forth in this Agreement.

4.
Extension Pricing Proposal. The Parties agree to commence negotiations in
[*****] for pricing beyond the Pricing Period (“Follow-on Pricing”). As part of
such negotiations, the Parties shall agree on the duration of the Follow-on
Pricing. Both Parties agree to negotiate in good faith to reach agreement on
Follow-on Pricing by [*****]. If the Parties fail to reach agreement for
Follow-on Pricing by [*****], the Parties shall use the Unit Billing Price
calculated as the then current Attachment 1 Base Price at FOB date (inclusive of
SOW adds and deletes, i.e. PRR changes, adjustments based on implementation of
cost reduction activities under Cost Reduction Project Agreements, work
transfers, etc.) reduced by the [*****] as adjusted by the indices and
adjustment methodology set forth in SBP Section 4.1.1, as an interim payment
mechanism (the “Interim Payment Mechanism”) to be applied to Recurring Products
delivered following the end of the Pricing Period, but before agreement on
Follow-on Pricing. The Interim Payment Mechanism shall apply until such time as
the Parties agree on Follow-on Pricing.

Article 2.COST REDUCTION
1.
Working Together. The Parties agree to cooperate and work together to implement
cost reduction ideas agreed to by both Boeing and Spirit. This Agreement
supersedes (i) the Letter of Agreement between Boeing and Spirit dated August 2,
2013 and (ii) for the duration of the Pricing Period, SBP Section 7.6. For each
agreed to cost reduction idea, the Parties shall enter into a written agreement
(each, a “Cost Reduction Project Agreement”) setting forth: (a) the cost
reduction idea in detail; (b) the steps required to implement such idea; (c) the
Party responsible for each step; (d) the timeline associated with such
implementation; (e) the non-recurring costs to be incurred by each Party and the
documentation reasonably necessary to substantiate the non-recurring costs of
each Party; (f) the method for defining and measuring the cost savings, (g) the
process for recapture of each Party’s non-recurring costs; and (h) how the cost
savings will be allocated among the Parties after each Party’s recapture of its
non-recurring costs.

2.
Cost Reduction Focus. In order to track the progress of cost reduction
implementation efforts, the Parties agree to conduct executive reviews [*****]
beginning [*****] and on or about [*****] thereafter. These reviews shall track
progress of items including, but not limited to, total number of cost reduction
ideas, total number of implemented ideas, and total savings captured by both
Parties to-date.

3.
Nonrecurring Costs. Nonrecurring costs required to implement cost reduction
ideas, as set forth in the applicable Cost Reduction Project Agreement, shall be
shared by both Parties as outlined below.

In the calendar years 2014 and 2015, Spirit shall fund up to a total of [*****]
in nonrecurring costs required to implement cost reduction ideas agreed on by
the Parties. During this timeframe, Boeing shall fund the balance of
nonrecurring costs set forth in the applicable Cost Reduction Project
Agreements, if required, to implement cost reduction ideas.
4.
Recurring Savings. The amount of cost savings realized from completed cost
reduction projects shall be as set forth in the applicable Cost Reduction
Project Agreement. Any such cost savings shall be applied on a case-by-case
basis [*****] in accordance with the terms of the applicable Cost Reduction
Project Agreement. In general, Boeing’s portion of the recurring adjustment as
agreed to between the Parties in the applicable Cost Reduction Project Agreement
shall be applied to the [*****] between the Parties [*****] to the Parties’
nonrecurring investments.

Article 3.PRODUCTION RATES OF 47 APM
1.
Working Together. The Parties agree to implement a rate increase of 47 APM on
the 737 Program in the most cost effective and efficient manner anticipated in
[*****] or as otherwise agreed between the Parties. The Parties recognize that
achieving rate increases requires coordination and collaboration across various
roles and responsibilities between the Parties. The Parties agree to update
Attachment 15 following execution of this Agreement to reflect 47 APM as the
maximum production rate for the 737 Program and to reflect any associated model
mix constraints. Until such time as the Parties amend SBP Attachment 15 to
reflect a new minor model mix constraint associated with 47 APM on the 737
Program, the minor model mix constraints existing prior to such amendment shall
continue to apply. For the avoidance of doubt, nothing in this Agreement other
than the maximum rate established herein shall affect either Party’s rights or
obligations under the Memorandum of Agreement titled “Encompassing a Revision to
Special





--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].

Business Provisions MS-65530-0016, Attachment 15, Maximum Production Rate and
Model Mix Constraint Matrix between Boeing and Spirit” dated March 9, 2012.
2.
Property, Plant & Equipment. Spirit shall be responsible to fund all Property,
Plant & Equipment costs (PP&E) required to implement a production rate of 47 APM
on the 737 Program.

3.
Rate Tooling. Boeing shall be responsible to pay for all Tooling, in accordance
with the terms of the SBP, that the Parties agree is required to implement a
production rate of 47 APM on the 737 Program at the prices mutually agreed to by
the Parties.

4.
Protection Rates Above 47 AP. The Parties agree that nothing herein contains any
agreement relating to any rate investment or protection rates for production
rates above 47 APM. For the avoidance of doubt, nothing in this Agreement shall
affect either Party’s rights or obligations under the Memorandum of Agreement
titled “Encompassing a Revision to Special Business Provisions MS-65530-0016,
Attachment 15, Maximum Production Rate and Model Mix Constraint Matrix between
the Parties” dated November 9, 2007.

Article 4.787 ADVANCE Payment Recovery
The Parties agree to suspend the application of Advance Payments, as prescribed
in Section 5.5 of SBP BCA-MS-65530-0019 dated June 16, 2005 (the “787
Contract”), to decrease the price for shipsets delivered during the twelve (12)
months beginning on April 1, 2014 and ending on March 31, 2015. The application
of the Advanced Payments amounts which reduce the price per shipset will resume
for shipsets delivered after March 31, 2015 and will extend beyond shipset 1000,
as identified in the 787 Contract, in order to allow Boeing to recover all
Advance Payments as contemplated in the 787 Contract. The Parties agree to
execute an amendment to the 787 Contract to document this suspension.
Article 5.
ORDER OF PRECEDENCE

Except as specified herein, all other terms and conditions of the Sustaining
Contract shall apply. In the event of a conflict between the terms of this
Agreement and the Sustaining Contract, the terms of this Agreement shall have
precedence with respect to the subject matter of this Agreement.
Article 6.
COMPLIANCE WITH LAINIS

The Parties agree to comply with all applicable laws, regulations, ordinances,
rules, consent decrees or statutes enacted in their respective countries and
jurisdictions, including, but not limited to, the Foreign Corrupt Practices Act
(“FCPA”) (15 U.S.C. §§78dd-1, et. seq.) and the Procurement Integrity Act (41
U.S.C. § 423).
Article 7.
ENTIRE AGREEMENT

This Agreement, including the any other terms, conditions or documents
incorporated by reference constitute the entire agreement between the Parties
within the scope of this Agreement, and neither Party has relied on any
representation or promise except as expressly set forth in this Agreement. This
Agreement supersedes and satisfies in full any and all prior written or oral
negotiations, agreements, understandings, and communications (including those
contained in sales, promotional and/or marketing materials) between the Parties
with respect to the subject matter of this Agreement. This Agreement shall
become Attachment 24 to the SBP.
Article 8.
EFFECTIVE DATE

This Agreement shall become effective on the date of the last signature
indicated below (“Effective Date”).
[Signature Page Follows]




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date written below.
SPIRIT AEROSYSTEMS, INC.
THE BOEING COMPANY
BY: /s/ Jim D. Reed
TYPED NAME: Jim D. Reed
TITLE: VP Contracts, Pricing & Estimating
DATE: April 8, 2014
BY: /s/ Yvonne Tu
TYPED NAME: Yvonne Tu
TITLE: Procurement Agent
DATE: April 8, 2014







